UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4440


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY MICHAEL BROWN, a/k/a Solo,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:05-cr-00009-18)


Submitted:    January 15, 2009               Decided: January 21, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janna D. Allison, JANNA D. ALLISON, PLLC, Waynesville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony    Michael       Brown    pled    guilty       to    conspiracy      to

possess with intent to distribute crack cocaine, cocaine, and

marijuana, in violation of 21 U.S.C. §§ 846, 851 (2006).                              The

district    court     sentenced      Brown    as     a     career       offender    to   a

262-month     sentence,    the       bottom    of     the    advisory       sentencing

guideline range.       Brown’s counsel has filed a brief pursuant to

Anders v.    California,       386    U.S.    738        (1967),    suggesting       that

counsel, who represented Brown in the district court, provided

ineffective      assistance.         Appellate       counsel       states,     however,

that, in her view, there are no meritorious issues for appeal.

Brown was informed of his right to file a pro se supplemental

brief but has not done so.           We affirm.

            Appellate counsel asserts that counsel below provided

ineffective assistance by failing to inform Brown that he was

subject to a twenty-year mandatory minimum sentence and could be

sentenced   as    a   career    offender.           This    court,       however,   “may

address [claims of ineffective assistance] on direct appeal only

if the lawyer’s ineffectiveness conclusively appears from the

record.”    United States v. Baldovinos, 434 F.3d 233, 239 (4th

Cir. 2006).       We find that Brown has failed to meet this high

standard and, therefore, decline to review this claim on direct

appeal.



                                         2
            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious       issues    and       have       found   none.

Accordingly,    we    affirm   the     district   court’s      judgment.        This

court requires that counsel inform her client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.      If    the   client    requests       that    a   petition   be

filed,    but   counsel     believes    that   such     a    petition      would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                         3